           Case 2:13-cr-00012-GMN-PAL Document 36 Filed 06/08/20 Page 1 of 4



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                      )
4                                                   )
                         Plaintiff,                 )        Case No.: 2:13-cr-00012-GMN-PAL
5
           vs.                                      )
6                                                   )                    ORDER
     KIYOSHI RICARDO HILL,                          )
7                                                   )
                         Defendant.                 )
8
                                                    )
9                                                   )

10         Pending before the Court is Defendant Kiyoshi Ricardo Hill’s (“Defendant’s”) Motion
11   for Compassionate Release, which he filed pro se, (ECF No. 31). Pursuant to this Court’s
12   General Order, the Federal Public Defender’s Office (“FPD”) filed a Supplement to
13   Defendant’s Motion, (ECF No. 33). The Government filed a Response, explaining that it did
14   not take a position regarding the Motions, (ECF No. 35). For the reasons discussed below, the
15   Court DENIES the Motions.
16   I.    BACKGROUND
17         On November 14, 2013, Defendant pleaded guilty to two counts of Felon in Possession
18   of a Firearm. (See First Superseding Indictment, ECF No. 14); (Mins. Proceedings, ECF No.
19   28). The Court sentenced Defendant to seventy (70) months custody, followed by three years
20   of supervised release. (See Judgment, ECF No. 30). Defendant, with fewer than six months
21   remaining prior to his release from confinement, is being housed at the Nevada Southern
22   Detention Center in Pahrump until he is transferred to another, currently undesignated, Bureau
23   of Prisons (“BOP”) facility. (Supp. Mot. 2:1–8, ECF No. 33). On April 28, 2020, Defendant,
24   without counsel, filed the Motion requesting compassionate release under the First Step Act.
25   (See Mot. Compassionate Release, ECF No. 31). Pursuant to this Court’s General Order, the


                                               Page 1 of 4
           Case 2:13-cr-00012-GMN-PAL Document 36 Filed 06/08/20 Page 2 of 4



1    FPD filed a Supplemental Motion, clarifying that Defendant seeks a judicial recommendation
2    to the BOP that Defendant be allowed to serve the remainder of his carceral sentence in home
3    confinement pursuant to 18 U.S.C. § 3621, the Second Chance Act, the First Step Act, and the
4    CARES Act. (See Supp. Mot. 1:18–23, 2:17–3:21, ECF No. 33).
5    II.    LEGAL STANDARD
6           “The Bureau of Prisons has the statutory authority to choose the locations where
7    prisoners serve their sentence.” United States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011).
8    When assessing where to house a prisoner, the BOP may consider, among other factors:
9           (4) any statement by the court that imposed the sentence—
                   (A) concerning the purposes for which the sentence to imprisonment was
10
                   determined to be warranted; or
11
                   (B) recommending a type of penal or correctional facility as appropriate.

12   Id.; 18 U.S.C. § 3621(b). A district court’s recommendation to the BOP is non-binding. See 18
13   U.S.C. § 3621(b). The court may make such a facility recommendation to the BOP at any time.
14   Ceballos, 671 F.3d at 856 n.2; United States v. Hoffman, No. 2:15-cr-00234-JAM-1, 2018 U.S.
15   Dist. LEXIS 213936, 2018 WL 6634378, at *1 (E.D. Cal. Dec. 19, 2018).
16          Under the Second Chance Act, the BOP may consider placing prisoners who are nearing
17   the end of their sentences in conditions “that will afford [the prisoners] a reasonable
18   opportunity to adjust to and prepare for [their] reentry . . . into the community.” See 18 U.S.C. §
19   3624(c)(1). This allows the BOP to place prisoners “with lower risk levels and lower needs” in
20   home confinement for the final ten percent or six months of the prisoner’s sentence, whichever
21   is shorter. 18 U.S.C. § 3624(c)(2). Additionally, the CARES Act “authorizes [the Attorney
22   General] to expand the cohort of inmates who can be considered for home release upon finding
23   that emergency conditions are materially affecting the functioning of the Bureau of Prisons,”
24   and the Attorney General has so implemented new guidance regarding transitioning suitable
25   candidates to home confinement. See Attorney General Memorandum for Director of BOP,


                                                 Page 2 of 4
            Case 2:13-cr-00012-GMN-PAL Document 36 Filed 06/08/20 Page 3 of 4



1    “Increasing Use of Home Confinement at Institutions Most Affected by COVID-19,”
2    https://www.justice.gov/file/1266661/download (Apr. 3, 2020); Attorney General
3    Memorandum for Director of BOP, “Prioritization of Home Confinement as Appropriate in
4    Response to COVID-19 Pandemic,” https://www.justice.gov/file/1262731/download (Mar. 26,
5    2020) (“AG Memos”).
6    III.   DISCUSSION
7           Defendant argues that the Court should recommend him transferred to home
8    confinement because of the COVID-19 pandemic. (See id. 5:7–9:18). Specifically, Defendant
9    urges this Court to recommend his transfer because Defendant allegedly has a “suitable home
10   confinement plan,” and his incarceration at a BOP facility “poses grave danger to his health and
11   to the health of other inmates and staff.” (Id. 6:6–9:18). Defendant, however, does not argue
12   that he is at heightened risk of complications from COVID-19. (See id.). He merely contends
13   that, given the high rate of infection within the BOP as compared to the rest of the country, he
14   would not be “safer” in BOP custody than at home. (Id. 6:21–8:21).
15          In light of the COVID-19 pandemic, the Attorney General has issued two memoranda to
16   the BOP encouraging the transfer of eligible inmates to home confinement when the inmates
17   are non-violent, pose minimal likelihood of recidivism, and have suitable home confinement
18   plans. See AG Memos. However, both memoranda direct the BOP to prioritize transitioning
19   those inmates to home confinement who are most vulnerable to complications from COVID-19.
20   See id. The cases cited in Defendant’s brief demonstrate that courts which have considered
21   similar motions have consistently required defendants to show their vulnerability to
22   complications from COVID-19 before recommending home confinement; the prevalence of
23   COVID-19 within the BOP has not been sufficient. (See Supp. Mot. 4:20–5:6) (citing United
24   States v. Fobbs, No. CR 19-00410, 2020 U.S. Dist. LEXIS 70886, 2020 WL 1950769, at *1
25   (N.D. Cal. Apr. 7, 2020) (recommending home confinement “[f]or the reasons stated in the


                                                Page 3 of 4
           Case 2:13-cr-00012-GMN-PAL Document 36 Filed 06/08/20 Page 4 of 4



1    record and given defendant’s heightened susceptibility to a severe coronavirus infection.”);
2    United States v. Doshi, No. 13-cr-20349, 2020 U.S. Dist. LEXIS 55572, 2020 WL 1527186
3    (E.D. Mich. Mar. 31, 2020) (granting home confinement to a sixty-four year old man with
4    diabetes and hypertension); United States v. Powell, No. 94-cr-00316, ECF No. 95 (D.D.C.
5    Mar. 24, 2020) (granting recommendation to home confinement for a fifty-five year old man
6    “with several respiratory problems (including asthma and sleep apnea).”)). Here Defendant has
7    not shown, much less alleged, factors indicating his risk to severe coronavirus complications.
8    Accordingly, the Court denies Defendant’s Motion and leaves the determination of whether
9    Defendant should be transferred to home confinement to the discretion of the BOP.
10   IV.   CONCLUSION
11         IT IS HEREBY ORDERED that Defendant’s Motions for Recommendation for
12   Transfer to Home Confinement, (ECF Nos. 31, 33), are DENIED without prejudice.
13                      8 day of June, 2020.
           DATED this _____
14

15

16
                                                  ___________________________________
17
                                                  Gloria M. Navarro, District Judge
                                                  United States District Judge
18

19

20

21

22

23

24

25



                                                Page 4 of 4
